Citation Nr: 1607131	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-00 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to October 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction resides with the Atlanta, Georgia RO.

In October 2011, the Veteran failed to appear, for a Board hearing.  In September 2012, the Board granted the Veteran's motion for a new hearing date, and later that month, remanded the case to schedule a Travel Board hearing.  In January 2013, the Veteran failed to appear, without explanation, for his requested Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

The issue on appeal was previously remanded by the Board in January 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's disability.  This was accomplished, and the claim was readjudicated in a June 2015 supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his duodenal ulcer disability is more severe than what is contemplated by the currently assigned 10 percent disability rating.

The Veteran's duodenal ulcer has been currently evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, duodenal ulcer is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

The issue on appeal was remanded in January 2015 to obtain a VA medical examination.  Specifically, the Board had requested that the examiner should state if the duodenal ulcer was mild, moderately severe, or severe as contemplated under Diagnostic Code 7305.  

Pursuant to the Board's remand, the Veteran was afforded a VA examination in May 2015.  The examiner stated that an opinion as to the severity level of the Veteran's duodenal ulcer could not be provided without resorting to speculation as the Veteran had not completed any testing.  In this regard, the examiner noted that the Veteran's last endoscopy showed no ulcer in 2005.  A review of Atlanta VA pharmacy logs showed no prescription for H2 Blockers or any other GI agents in the past 24 months.  The examiner then stated that the "Veteran was aware of current laboratory request and Upper GI series but he failed to complete labs and failed to show for his procedure (appointment letter was provided for upper GI on date of visit)."  

It is unclear from the VA examiner's statement, and the current evidence of record, whether the Veteran failed to complete laboratory testing in connection with the scheduled May 2015 VA examination, or whether he failed to appear in connection to a scheduled VA Medical Center appointment.  The evidence does not include a notice letter to the Veteran stating that he was to undergo laboratory testing regarding his duodenal ulcer disability in connection with his May 2015 VA examination.  As such, the Board finds that a new VA examination, to include any necessary testing to the extent possible, should be obtained in order to properly assess the Veteran's disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, to include any necessary laboratory testing, to determine the current severity of his service-connected duodenal ulcer disability.  The entire record must be made available to the examiner for review prior to the examination.

A copy of the VA examination notification letter to the Veteran should be included in the VBMS file.  

The examiner should indicate the current nature, extent, and manifestations of the Veteran's service-connected duodenal ulcer.  To the extent possible, any necessary tests should be completed.

The examiner should state if the duodenal ulcer is mild, with recurring symptoms once or twice yearly; moderate, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations; moderately severe, with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year; or severe, causing pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Reasons should be given for all opinions.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



